PER CURIAM.
The facts in this case raised the question whether the payment by the lessee, under the covenants of its lease, of ineome taxes assessable against the lessor constitute additional taxable income to such *891lessor. On May 2, 1928, this question was certified to the Supreme Court of the United States [33 F. (2d) 889] under section 239 of the Judicial Code (28 USCA § 346). In an opinion of June 3, 1929, the Supreme Court answered this question in the affirmative (United States v. Boston & Maine Railroad, 49 S. Ct. 505, 73 L. Ed. -), and by mandate dated July 5,1929, directed this court to take further proceedings in conformity therewith.
Pursuant thereto', the judgment of the District Court [23 F.(2d) 343] is reversed, and the ease is remanded to that court, with directions to enter judgment for the United States.